Name: 92/470/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 September 1992 concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro
 Type: Decision
 Subject Matter: international trade;  tariff policy;  European construction;  political geography;  international affairs
 Date Published: 1992-09-12

 Avis juridique important|41992D047092/470/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 September 1992 concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro Official Journal L 266 , 12/09/1992 P. 0029 - 0030DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 8 September 1992 concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/470/ECSC)THE REPRESENTATIVES OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas, on 1 June 1992, Decision 92/285/ECSC of the Representatives of the Governments of the Member States, meeting within the Concil, prohibiting trade Montenegro (1), was adopted; Whereas it is of utmost importance to ensure effective application of the embargo on the Republics of Serbia and Montenegro; Whereas, to this effect, it is necessary to exercise sufficiently effective control over exports from the Community; Whereas such control should involve measures aimed at ascertaining that no deviation takes place as regards goods exported from the Community to certain republics or territories bordering those two republics; Whereas such exports therefore should be subjected to prior export authorizations to be issued by the competent authorities of the Member States in close cooperation with the authorities of the importing republic or territory, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The export to the Republic of Bosnia-Herzegovina, the Republic of Croatia as well as the territory of the former Yugoslav Republic of Macedonia of all commodities and products covered by the ECSC Treaty originating in or coming from the Community shall be subject to the presentation of a prior export authorization to be issued by the competent authorities of the Member States. Article 2 The prior export authorization shall be issued under the condition that an import licence has been issued by the competent authorities of the Republic of Bosnia-Herzegovina, the Republic of Croatia or the territory of the former Yugoslav Republic of Macedonia depending on where the import is to take place. It is to be guaranteed that these authorities will confirm the arrival of the goods covered in the prior export authorization. Article 3 The necessary measures for the implementation of Article 2 above shall be adopted by the Commission. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EEC Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission shall defer application of the measures which it has decided for a period of 15 days. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. Article 4 The procedures referred to in Articles 1 and 2 of this Decision shall not apply to export transactions: (a) arising from contracts or amendments to contracts concluded before the entry into force of this Decision, where their execution began before that date; (b) comprising commodities and products intended for essential humanitarian need or for activities related to Unprofor, the Conference on Yugoslavia or the European Community Monitor Mission; (c) whose individual value is less than ECU 1 000. The exception provided for under (a) shall cease to apply as from 1 November 1992. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall take effect seven days after its publication. Done at Brussels, 8 September 1992. The President N. LAMONT (1) OJ No L 151, 3. 6. 1992, p. 20.